DETAILED ACTION
1.	This communication is responsive to the Amendment filed 01/12/2021.
Claims 30, 43 and 56 have been amended. Claims 1-29 have been canceled. A Terminal Disclaimer has been filed and approved on 01/25/2021. 
Claims 30-56 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 30-36, 38-49 and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2010/0131547), hereinafter Magrath, in view of Korablev et al. (US 2012/0324592) hereinafter Korablev.

Claims 1-29 (Canceled)

In claim 30, Magrath discloses “A system for managing digital assets of an enterprise, the system comprising:
at least one database to store uploaded digital assets ([0012] the single database may contain digital assets, metadata associated with digital assets, and a structure for distributing digital assets among multiple virtual libraries); 
at least one processor (FIG. 1); and 
at least one computer storage medium storing computer program modules to execute on the at least one processor, the computer program modules (FIG. 1) comprising: 
an enterprise customization module configured to ([0012] The facility may provide numerous benefits, such as global distribution of digital data (e.g., simultaneous distribution of movie posters, trailers, songs, and so forth), flexible dynamic metadata schemes that can be customized across multiple organizations, effective and efficient search capabilities based on metadata, a granular permissions model based on metadata, etc.): 
generate an enterprise profile corresponding to an enterprise, the enterprise profile including at least one container having respective container permissions ([0023], the asset management facility 108 may be part of a server system within an organization or subgroup within an organization, [0027], high-level user groups associated with the system include end users/consumers 210, creative users/administrators 212, and system and site administrators 214.  To access the asset management facility 108, the end users/consumers 210, the creative users/administrators 212, and the system and site administrators 214 may have access to http interface tools 216, FTP tools 218, and messaging/alerting tools 220 [0035], a company "headquarters" 402 defines a library or database 404 having effectively all digital assets owned or controlled by that company.  As illustrated, each asset includes at least one metadata definition, which may help in the creation of other downstream libraries, each owning their own subset of assets.  For example, administrators at the headquarters 402 can provide permission for a subsidiary, region, or group 406, such as a state or city (e.g., LA office) to own or use a subset 408 of the headquarters' library.  That subsidiary or region 406 can then further divide the assets into a smaller group to provide for a local library 412 for yet another subdivision 410 (e.g., an LA market can subdivide its assets into one or more smaller groups).  Local users may also upload and manage locally sourced assets); 
a search module to query the digital assets from the at least one database ([0028], the management component 228 may allow for search indexing so assets can be easily searched by end users); and 
an access control module to control a user's access to a container of the at least one container according to the user permissions of the user's user profile and the container permissions of the container ([0030], the database 236 may also be used to support a workflow/publishing component 238 of the asset management facility 108.  The workflow publishing component 238 may be used to facilitate organizational distribution of assets, rule-based distribution of assets, ad-hoc exclusive permissions to distribute assets, etc. The workflow/publishing component 238 may also facilitate a user ordering certain assets, controlled by specific administrators and through their approving these requests, access to the media to download can be granted)”.
Magrath does not appear to explicitly disclose however, Korablev discloses “automatically generate user profiles for the enterprise profile by communicating with a directory service application of the enterprise using an authorization and authentication language to retrieve information from the directory service application of the enterprise and to automatically create each respective user profile based on the information retrieved from the directory service, each respective user profile corresponding to an employee of the enterprise that is defined in the directory service application, each respective user profile including respective user permissions according to the information retrieved from the directory service application of the enterprise ([0053] FIG. 3, security access authentication includes validating the identity of a user or group.  Authentication typically occurs by a username and password combination, FIG. 4 [0054] an enterprise security system that authenticates a user or group against an enterprise directory and also authorizes the user or group against an enterprise role repository.  Whereas authentication validates the user identity, authorization specifies whether a user has the required privileges for accessing the enterprise resources.  Therefore, once the security system authenticates a user, the security system identifies the enterprise roles associated with the user.  In a role-based access control model, roles are configured to specify certain level of access to the various entities of the enterprise based on the operations or functions performed by a particular business function in the enterprise.  Each role defines specific access privileges (e.g., read, write, merge, etc.) to the various secure resources, [0055] the security administrator assigns a role to the user or a group of users and access rights are automatically associated with the role, FIG. 5, an enterprise security system that authenticates a user or group against an enterprise directory and also authorizes the user or group through user profile assignments, such as policy assignments.  The policies associated with the authenticated user can be used to restrict access rights of the user [0056] policy-based access control provides any desired level of access control over data items managed by an MDM hub or other data items of the enterprise, the policy-based access control model provides a security administrator with the ability to customize the access permissions to the data fields and data objects by defining different rules or policies to apply to the different data fields, data objects, or users accessing the data [0069] the management module 730 is configured as an authentication manager that facilitates authentication services for the SAM, the management module 735 is configured as an authorization manager that facilitates authorization services for the SAM, and the management module 740 is configured as a profile manager that manages user profiles [0080] The SAM configures (at 1010) one or more of its management modules to authenticate a user through an internal hub security system that verifies the identity of the user against an internal user directory.  Additional user profile provider plug-ins may be deployed in SAM to supply the user profile attributes that are used by SAM in enforcing the data security as configured in the data access policies)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Magrath and Korablev, the suggestion/motivation for doing so would have been to flexibly manage access to enterprise resources by providing a security access manager (SAM) that is configurable to facilitate control over different security services of an enterprise security hierarchy (e.g., authentication, authorization, role mapping, etc.) to control access to the enterprise and the secured resources ([0008][0009]).		

In claim 31, Magrath teaches
The system of claim 30, wherein the enterprise customization module is further configured to generate at least one cost center profile for the enterprise profile, each respective cost center profile corresponding to a respective division of the enterprise, each respective cost center profile including respective containers and respective folders, each respective container including respective container permissions ([0035] a company "headquarters" 402 defines a library or database 404 having effectively all digital assets owned or controlled by that company.  As illustrated, each asset includes at least one metadata definition, which may help in the creation of other downstream libraries, each owning their own subset of assets);
wherein a container within a cost center profile corresponds to an organizational structure of the division of the enterprise corresponding to the cost center profile ([0035] For example, administrators at the headquarters 402 can provide permission for a subsidiary, region, or group 406, such as a state or city (e.g., LA office) to own or use a subset 408 of the headquarters' library.  That subsidiary or region 406 can then further divide the assets into a smaller group to provide for a local library 412 for yet another subdivision 410 (e.g., an LA market can subdivide its assets into one or more smaller groups).  Local users may also upload and manage locally sourced assets).  

In claim 32, Magrath teaches
The system of claim 30, wherein the container includes at least one of: 
another container, a folder, and a digital asset ([0032] The asset repository 110 may include almost any type of asset that can be stored electronically (e.g., in digital form).  Digital assets may include, but are not limited to, images 302 and documents 304); and
wherein the folder includes at least one of: 
another folder, and another digital asset ([0032] More specific examples of images 302 and documents 304 include brochures 306, data sheets 308, direct mailers 310, newsletters 312, CAD Drawings 314, instructions 316, product/service labels 318, logos 320, animations 322, audio files 324, presentations 326, video clips 328, webinars 330, etc.).  
In claim 33, Magrath teaches
The system of claim 30, wherein the user permissions define a set of permissible actions corresponding to the user profile ([0030] a user may not have permission to download a given asset, but by adding the asset to their shopping cart and completing (the configurable) questions (e.g., questions related to how the user will use the requested asset), the user submits a request within the system.  This request can then be reviewed and accepted or rejected by the administrator.  Once the approval occurs, the user is emailed and can then download the asset from the system); and
wherein the container permissions define a set of permissible actions corresponding to the container ([0031] Delivery services 240 of the asset management facility 108 allow for authentication and logging on of end users, streaming services for asset delivery (e.g., in the case of video assets, etc.), compression services (e.g., in the case of large assets), forensic watermarking (e.g., to minimize piracy), metadata injection, etc.).  

In claim 34, Magrath teaches
The system of claim 30, wherein the container permissions supersede the user permissions such that where the container permissions of a container conflict with the user permissions of a user profile, access to the container is controlled according to the container permissions ([0034], the system may establish virtual libraries as containers for distributing digital assets, which allow users to create new contents for these assets.  In some cases, the virtual libraries each correspond to a unique access point or site from which assets can be accessed.  Each virtual copy of an asset may have its own metadata definition with permissions, specific localized language, and so forth.  While the virtual copies of assets may each be defined in terms of a unique metadata definition, only a single copy of the media behind the asset may exist (be stored)).  

In claim 35, Magrath teaches
The system of claim 30, wherein the container includes an override option which, when selected, causes the access control module to prioritize the container permissions over the user permissions such that where the container permissions of a container conflict with the user permissions of a user profile, access to the container is controlled according to the container permissions ([0045], To implement a permissions framework on a granular level (e.g., to distinguish which users associated with a particular site or virtual library can have access to assets and/or projects), several assignment entities may be implemented to bear a relationship with project objects 604, asset objects 620, and user objects 644.  These assignment entities may comprise a direct assignment 602 of a project 604 to a group, a rule-based assignment 606 of a 
project 604 to a group 616, a direct assignment 610 of an asset 620 to a project 604, a rule-based assignment 618 of an asset 620 to a project 604, a group membership association 642 of a user 644 to a group 616, etc. In addition, an asset can obtain an exclusive assignment 630 to a user).5 U.S. Application No. 16/108,587 Attorney Docket No. 71948.2.3  

In claim 36, Magrath teaches
The system of claim 30, wherein the user profile includes an override option which, when selected, causes the access control module to prioritize the user permissions over the container permissions such that where the container permissions of a container conflict with the user permissions of a user profile, access to the container is controlled according to the user permissions ([0044], One feature of the metadata model is that it allows permissioning schemes to be implemented.  At a high level, such permissioning schemes allow for receiving a search request for assets from a user (with the user having access to a set of assets via a specified asset retrieval site that corresponds to a virtual library of assets comprising virtual assets and with each asset in the virtual library of assets being associated with metadata unique to the assets as they reside in the virtual library); determining an indication of an identity of the user based, at least in part, on information in the received search request; identifying at least one search term based on the information in the received search request; examining the metadata unique to the assets as they reside in the virtual library to determine a set of assets that satisfy the received search request and that the user has permission to access; and presenting an indication of the set of assets to the user).  

In claim 38, Magrath teaches
The system of claim 30, wherein the computer program modules further comprise an upload module to upload at least one digital asset into the at least one database by performing operations to:
receive the at least one digital asset to upload into the enterprise profile ([0028] The functional components of the asset management facility 108 may include an ingestion pipeline 226 for the ingestion of assets into the system); 
receive descriptive information corresponding to the at least one digital asset ([0012] digital assets (e.g., documents, audio data, image data, video data, etc.) [0033] Depending on its contents and configuration, each digital asset may be stored in a format defined by one or more file types); 
extract asset metadata from the at least one digital asset ([0028] allow for the automatic extraction of metadata from assets); 
generate system metadata for the at least one digital asset based on at least one of: 
the descriptive information ([0012] digital assets (e.g., documents, audio data, image data, video data, etc.) [0033] Depending on its contents and configuration, each digital asset may be stored in a format defined by one or more file types); and 
the asset metadata for each of the at least one digital asset ([0028] allow for the automatic extraction of metadata from assets); 
store the at least one digital asset and the system metadata in the at least one database ([0034] the virtual libraries may be implemented by providing only one actual version of 
each asset, with multiple virtual copies available downstream via the virtual libraries.  Each virtual copy of an asset may have its own metadata definition with permissions, specific localized language, and so forth.  While the virtual copies of assets may each be defined in terms of a unique metadata definition, only a single copy of the media behind the asset may exist (be stored)); and 
associate the at least one digital asset with a cost center profile corresponding to the enterprise profile ([0036] The agency may have multiple clients/customers, such as Client A and Client B. Because the facility allows multiple virtual libraries, the agency can create a custom virtual library (e.g., 504 and 506) for each of its clients.  The agency can then populate each custom virtual library with virtual copies of the appropriate assets for that client).6 U.S. Application No. 16/108,587 Attorney Docket No. 71948.2.3  
In claim 39, Magrath teaches
The system of claim 30, wherein the search module is configured to:
present a search user interface for searching the at least one database ([0053] receives a search request from a user requesting that assets meeting specified search criteria be retrieved [0056] The screens or web pages provide facilities to receive input data, such as a form with fields to be filled in, pull-down menus or entries allowing one or more of several options to be selected, buttons, sliders, hypertext links, or other known user interface tools for receiving user input); 
receive, via the search user interface, a search description ([0053] parses the search request into tokens including free text tokens (for searching assets based on textual descriptions associated with the assets) and metadata field tokens (for searching assets based on metadata)); 
generate a search query based on the search description ([0053] the routine 800 receives a search request from a user requesting that assets meeting specified search criteria be retrieved.  The request may be generated using a query builder); and 
generate search results based on an execution of the search query, the search results comprising at least one digital asset ([0059] The search query results are displayed to the user broken down by asset (902, 904, 906), with each asset having a descriptive graphic or thumbnail (908, 910, 912) associated with it.  The set of metadata (here items 914, 916, 918, 920, 922, and 924) that is viewable for each of the three displayed assets is based on parameters that are specific to the virtual library through which the assets are accessed (Virtual Library A)).  

In claim 40, Magrath teaches
The system of claim 39, wherein the search module is further configured to:
generate search metadata based on system metadata associated with the search results ([0053] parses the search request into tokens including free text tokens (for searching assets based on textual descriptions associated with the assets) and metadata field tokens (for searching assets based on metadata)); 
present, via the search user interface, at least one filter according to the search metadata ([0059] while some of these same assets may be accessed through a different virtual library, the viewable metadata for each asset may differ based on the 
viewable metadata parameters for the different virtual library); 
receive, via the search user interface, a selection of a filter from the at least one filter ([0059] such viewable metadata parameters may be subsequently modified and/or further refined as appropriate, so that the model(s) employed by the virtual library may be maintained); and 
present filtered search results based on the selected filter, the filtered search results comprising a subset of the search results ([0060] Aspects of metadata for each asset are described under the respective thumbnail (908, 910, 912). As illustrated in the upper tool bar 926 of screen 900, various display/sorting options may be available (e.g., sort by function group in descending order, etc.)).  

In claim 41, Magrath teaches
The system of claim 30, wherein the computer program modules further comprise a workspace module configured to:
receive a selection of a digital asset ([0062] FIG. 10A shows a screen 1000 associated with modifying metadata associated with the Norton AntiVirus product shot asset 902 of FIG. 9A.  Some of the metadata features are marked with an asterisk, indicating that they will be available for viewing by users when the facility returns the corresponding asset as a search result, as illustrated in FIG. 9A.  It may be possible for a system administrator of a virtual library (or even a headquarters library) to modify asset metadata in any number of ways); 
export a copy of the digital asset from the at least one database to a workspace, wherein the copy of the digital asset is modified ([0062] For example, the system administrator may be able to change the thumbnail associated with an asset by selecting a CHANGE THUMBNAIL option 1002.  The system administrator may also have options to modify administrative information associated with an asset (e.g., asset status, access type, asset manager, expiration date, archived materials, etc.) by selecting one or more options in an ADMINISTRATIVE INFORMATION portion 1004 of the screen 1000.); and 
import the modified copy of the digital asset into the at least one database ([0062] via an ORGANIZATIONAL INFORMATION portion 1006 of the screen 1000, the system administrator may modify metadata relating to availability of the asset within the organization (e.g., business organization, functional group, language, region, etc.)).  

In claim 42, Magrath teaches
The system of claim 41, wherein the workspace is hosted on a database distinct from the at least one database ([0063], An ASSET INFORMATION portion 1008 of the screen 1000 allows the system administrator to modify information specific to the asset itself (e.g., library number, asset name, collateral/media type, product category, consumer products, small business products, enterprise products, etc.).  As illustrated, the asset metadata structure may be specific to the type of asset (in this case, an image 
of a product).  Accordingly, in some embodiments, it may be possible to modify the structure of asset metadata (e.g., the fields provided in relation to asset information), as well as setting/changing the value of existing metadata fields).

7.	Claims 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2010/0131547) hereinafter Magrath, in view of Korablev et al. (US 2012/0324592) hereinafter Korablev, and further in view of Moorthi et al. (US 2013/0152047) hereinafter Moorthi.

In claim 37, per rejections in claim 30 
Magrath and Korablev do not appear to explicitly disclose however, Moorthi discloses “The system of claim 30, wherein the enterprise customization module includes an application programming interface (API) and is further configured to:
generate an API key for the enterprise profile based on an API password ([0323] the password issued to an account administrator user can be used to add or remove other users and to update key material such as API keys and authorized SSH keys--it can be the responsibility of the end user to protect his password with care; the password issued to a non-administrative user can be used to update key material such as API keys and authorized SSH keys for that user only; the primary API key issued to any user can be a 
password equivalent and can be handled with commensurate care); and 
receive at least one API uniform resource locator (URL) ([0190] Execution of the command generates an API URL to query, issue the query with the specified method and params (with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult")); 
wherein a request to access the system via the API must be authenticated by the API key and must originate from one of the at least one API URL ([0200] the web service authenticates requests.  For example, the authentication mechanism can include the follow features: API requests can come with a custom header (e.g., X-tddium-api-key HTTP header), with the client's API-key as the value--to authenticate each API request)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Magrath, Korablev and Moorthi, the suggestion/motivation for doing so would have been to support the Software Development Life Cycle (SDLC) that are easier to use, simpler to setup, and deliver results faster, with the ability to scale to larger and larger groups of users ([0005]).

Claims 43-55 are essentially same as claims 30-42 except that they recite claimed invention as a computer-readable medium and are rejected for the same reasons as applied hereinabove.

Claim 56 is essentially same as claim 30 except that it recites claimed invention as a method and is rejected for the same reasons as applied hereinabove.
Response to Arguments
8.	The nonstatutory obviousness-type double patenting rejections have been withdrawn because a Terminal Disclaimer has been filed and approved on 01/25/2021.


9.	With respect to claims 30-56, Applicant has amended the independent claims to recite a new limitations underlined above; however, upon further search and consideration, a new ground(s) of rejections is made in view of newly found prior art Korablev et al. (US 2012/0324592).


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158